The Attorney General of Texas
                                                         October     26,   1984
JIM MATTOX
Attorney General


Suprrme Court Building
                                     Mr. Randy M. Lee                                 Opinion   No.   JM-220
P. 0. BOX 12549                      Executive Director
Austin. TX. 76711. 2546              Texas 1986 Sesquicz~~tennial                     Re: Whether a county or city
                                        commission                                    may contribute   funds to a local
                                     P. 0. Box 1986                                   sesquicentennial    committee and
                                     Austin. Texas     78 X7                          related questions

714JaCkSm.Suite     700              Dear Mr. Lee:
Dallas. TX. 75202-4506
2141742.6944
                                           You ask several      related   questions    regarding   the status     and
                                     funding of local r!csquicentennial      committees.    First,  you ask wherber
4624Albertl      Ave..Suils    160   the local     commitl:cfes are “extensions”     of the Texas 1986 Sesqui-
El Paw     TX. 79905.2793            centennial    Commiss;jon.   You also raise    a number of specific      issues
~15/533.3464                         relating   directly  t3 partJcular  city and county contributions     to local
                                     committees.
1001 Texas.     Suite 700
“ou.ton.      TX. 77002-3111                With regard 10 your first              question.     we conclude      that local
7131223.5888                         sesquicentennial       wmmittees      are “extensions”       of the local      governing
                                     entities   which create rhem; they are not functional                extensions   of the
                                     Texas 1986 Sesqu.ll!entennial            Commission.      Local    governing    entities
606 Broadway, Suite 312
L”DbOCk. TX. 79401.3479
                                     create    their     low:.    sesquicentennial       committees,     appoint    commircee
6061747.5236                         members, and apprc%e         the committees’     master plans prior to submission
                                     of the plans to t’l’? state commission.               Despite some state commission
                                     influence,      local    commiteees    act primarily       as agents for the local
 4309 N.Tenth, Suite B
 McAllen. TX. 76501.1965
                                     governing bodies        which create       them.    See
                                                                                         -     Attorney    General (Ipinions
 5121662~4547                        JM-71 (1983); m-533 (1982).

                                           The state cormlission has specific       duties and powers with regard
 200 Main Plaza. Suits 400           to sesquicentennizll.    activities    on the local     level,    but it does not
 San Antonio. TX. 16205.2797
 5121225-4191
                                     create the local      committees or dictate     directly     the exteot of their
                                     authority.    Article    6145-11.   section  7. indicates.      in part, that the
                                     commission shall

                                                      (1)    encourage    individuals,    private    organiza-
                                                  tions,    zJ.d local   governmental bodies to organize
                                                  activities     celebrating     the state’s    sesquicenten-
                                                  nial;

                                                        (2)    ~II    individuals,   private    organizations,
                                                  and       low1
                                                           --        governmental    bodies     that   organize
Mr. Randy H. Lee - Psge          2   (.Rl-220)




             sesquicentennial         _c~ctivicies    to    coordinate       the
             activities;

                 .   .   .   .

                 (4)   develop     Iltandsrds   for    sesquicentennial
             sctivl ties     orsan cred    bv   individuals. -    .orivate
             organizations.     -and local- governmental bodies and
             sanction      activitJes      that     comply    with      the
             standards.    . . .     (Eaphasis added).

      At    the local       level,     the commission’s       functiou     is to coordinate
local     activities         with     ocher     local    activities        and   with    state
activities.        The collrmission’s       power over local governing entities              is
indirect,       stemming from the benefit                 derived     by local      governing
entities     from the increased           publicity   and appeal that result from the
commission’s        promotion        of   specific     local     activities.       Thus,    the
authorjty      to develop          standards      is merely a prerequisite             to the
commission’s        officisl       ssnctlon    of local      activities.      rather than a
statutory      grant of direct             control    over the activities           of   local
governing entities.

      A local governing entity         or its local   committee is subject     to
commission    control    only when, and only to the extent,            that   the
commission expends state funds, including donations accepted on behalf
of the state,    to encourage, coordinate,       and sanction local activities                    r
as authorized by section        7 of article   6145-11.    See Attorney General                   I
Opinions MW-533, m-489         (l’H2).    See also M-114871972).       Except in
this limited    context,    local    committees are controlled     by the local
governing entities    which crtr;ite them.

       The status of local colmaittees as “extensions”         or *gents of local
 governing entities     is also rarlevant to your inquiry about restrictions
 on the source of contribur::lons       that may be accepted by local        com-
 mittees.       Because   your   Letter     refers    to    8   city   or  county
 “contribution”     to its own wmmittee,      at the onset it is necessary      to
 emphasize    that vhen alcwal         governing    entity    makes expenditures
 through its own agent -- its local committee - the action constitutes
 an expenditure by the local governing entity.             It is not a “contri-
 bution” in the sense of a “iDnation” to the local committee.

       Your other         question 3 relate        to     the validity       of   certain
 contributions        to,    or    expenditures        by,     CitifS    and    counties.
 Specifically,     you inquire .%bout their expenditures              (1) for their own
 local sesquicentennial         comndttees.     (2) for their conunittees’ projects
 directly,     and (3)      for j0:inc      committees      formed with other        local
 governing     entities.       We conclude       that.     subject    to the folloving
 limitations,    local governmental entities           may expend funds jr. all three
 ways for sesquicentennial          activities.       You do not inquire about the
Mr. Randy g. Lee - Page 3              [JM-220)




 extent    to vhich cities    end counties     may delegate    this expenditure
 power to local      aesquicentunnial    committees;    therefore,  Eve do not
 address the issue.       See Attorney General Opinion JM-71 (1983);         see
 generally    Canales v. xghl.in,     214 S.U.Zd 451 (Tex. 1948); Pidel~
.Land a Trust Co. of Texas V.-&y        of West University Place, 496 S.W.Zd
  116 (Tex. Civ. App. - Roustc~~l4th       Dist.]  1973, writ ref’d n.r.e.).

        Limits     on expenditurcc,        by local       sesquicentennial       committees
depend upon the local govenmental               entities’     authority to make certain
expenditures.          Both grants      of   authority      to make expenditures         and
 limits
--        on  its    exercise   are  rr!levant.     Counties    and  cities   possess   only
 the powers expressly          or by necessary         implication     authorized    by the
Texas Constitution          or statutes,     or by local charters.          Lower Colorado
 River Authority v. City of San Marcos. 523 S.W.2d 641 (Tex. 1975)
Tome rule cities);            Canalec?v.     Laughlin, 214 S.W.Zd 451 (Tex. 1948)
  (count I&) ; Cit       of West L.&e Hills v. Westwood Legal Defense Fund,
 598 S.W.Zd 681   --+---mnpp
                         Tex.               . - Waco 1980, no vrit)           (general   law
 cities).      This rule applies to the power to make certain expenditures.
 See Attorney         General Opin:.ons JM-191 (1984);             JM-65 (1983);      H-1170
 (1978).

        No provision       expressly       authorizes    local governmental entities             to
 engage     In     local     sesquiccwtennial          activities.        Nevertheless,         by
 providing      that the conrmisslon shall               encourage and sanction             local
 sesquicentennial         activities:        by local     governmental      bodi.es,     article
 6145-11, section         7, authorizes        some local sesquicentennial           activities
 by necessary        implication.         More=,        numerous more general           statutes
 expressly     authorize      counties and cities          to engage in local activities
 of this sort.           See, e.g.,         V.T.C.S.   art.    6145.1 (county historical
 commission);       V.T.C.S.       art.     2372d-8 (certain       counties     authorized       to
 make public improvements in.:t!nded to attract                 tourists);     art. 1264j-4.1
 (cities      authorized        to    xwl:e public        improvements       that     would      be
 frequented by tourists);               V.‘P.C.S. art. 6081t (G               tourism-related
 projects);       V.T.C.S.      art.      lOlSc-1    (establishment,       by counties         and
 cities,    singly or jointly,           0:: recreational     programs and facilities).

        Accordingly,    local gowrnmental       bodies are impliedly        authorized
  to make reasonable expenditwres for local sesquicentennial               activities.
  Ag.ain. we emphasize that wedo not address the extent to which cities
  and counties may delegate twir         sesquicentennial     activity    authority    to
  local committees.       In many instances,     the specific     statutes    cited may
  prevent delegation       of certain    powers.    See. e.g.,      Attorney General
  Opinion .I?+7 1.    Therefore,    the answers to your questions          relating    to
  particular    contributions    b:. city and county governments depend only
  upon limits on the exercise       ,>f this authority.

        The Texas Constitution   ,:xpressly prohibits the use by a political
  subdivision  of its public funds or credit for Private purposes.        Tex.
  Const. art. III,   552; ---
                            State v. City of Austin, 331 S.W.2d 737 (Tex.
Nr. Randy EC. Lee - Page 4            (JM-220)




1970); see also Tex. Const. art. XI, 93; art. XVI, 16. No fixed rule
delineates   exactly what cotrntltutes       a public purpose.     Nevertheless,
the statutes   cited above,     particularly   article 6145-11 itself,      invite
the conclusion    that both thl! tourism and historic     preservation     aspects
of sesquicentennial     activl,::tes    serve a public  purpose.       See, also,
V.T.C.S. art. 6144f.

      Nevertheless,     expenditures     for local sesquicentennial       activities
cannot benefit      private    individuals    and entities      in ways so out of
proportion   to the overall p~hlic benefit         that they amount to a virtual
donation.    Attorney General Opinion JM-65 (1983); see Attorney General
Opinion Jh-103 (1983).         An i.ncidental   benefit    toeprIvate      person or
entity is not prohibited.         ,G:torney General Opinion MW-423 (1982); see
Barrington7       Cokinos, 338 S.W.2d 133 (Tex. 1960).            When expenditux
are made which involve prirate parties,             however. particularly      if the
expenditures     are made dircq:tlg        for private     local   sesquicentennial
“projects,”    article   III,x?:ion       52 of the Texas Constitution       requires
 that conditions     be attached to the expenditure          to assure the use of
public    money   for a public       purpose.     See Attorney General Opinions
JM-103 (1983); MW-423 (1982) ; NW-60 (1979).

       Article    III,   section   I;; usually relates       to government      donations
 to “private”     in the sense oE non-governmental entities             as individuals;
hovever , the provision            also     bars   a politlcal        subdivisiou      from
rratuitouslv       nrantinn its       funds to soother        nolitical      subdivision.
Harris Coudty”Flood Contro:t District              v. Mann, ‘140 S.W.Zd 1098 (Tex.
1940); San Antonio Independ,$t School District                v. Board of Trustees of
San Antonio Electric         and Gas System, 204 S.W.2d 22 (Tex. Civ. App. -
El Paso 1947. writ ref’d             n.r.e.1:    Attornev General Oninions J?+65
(1983);     A-1170 (1978).        On the other hand; the provision               does not
prohibit       a local      governiug     body    from contracting         with another
political      subdivision,     or wen with a private           entity,    to accomplish
certain of its legitimate         pll:rposes.    Attorney General Opinions Jh-103.
JM-65, J?4-44 (1983);           MW-(NC(1979);        E-1170,    H-1123 (1978);        E-413
 (1974).

       Joint county-city        locii1 actions      of the kind required              for local
 sesquiceatennial      activities      are authorized      through other, more general
 statutes.      See V.T.C.S.       art. 4413(32c)       (Interlocal         Cooperation       Act:
 section    3A indicates     that celebration-expo*ition               type activities        fall
 within    scope of act);         seu
                                  ---    also,   V.T.C.S.       art.      6081e.   $1    (parks,
 playgrounds,      historic      museums and sites);              art.      6081t.      152,     2a
 (recreational     facilities);         art. 2372d-9 (auditoriums);              art. 2372d-5
 (museums) ; art.       1269j-4.5      (civic   center     authorities);         art.    1015c-1
 (recreational       programs and facilities);             art.     969b (acquisition            of
 property).      The specific       requirements of these statutes would control
 any =         local    sesquicentennial       activities.         All that article           III.
 section     52 requires     in sut,k cases is that each participating                       local
 governing     body receive         a benefit     from the joint             agreement      which
.



    Hr. Randy M. Lee - Page 5        (JM-220)




    provides  a quid pro quo for   its expenditures.                  Attorney    General
    Opinions  R-1170 (1978); H-413 (1974);  see also                  Attorney    General
    OpinionJM-191   (1984).

                                       SUMFiARY

                  Local     sesquictntennial        committees      are     not
               nextensions”     of the Texas 1986 Sesquicentennial
               Commission;     they are the agents            of,    and are
               controlled    by,      the local    governmental entities
               which create them,         Subject to the limits imposed
               by   article      III,     section     32   of     the     Texas
               Constitution,      a lccal     governing body may expend
               public funds for lccal sesquicentennial             activities
               which serve a valid public purpose.




                                                                MATTOX
                                                     Attorney    General of Texas

     TOMGREEN
     First Assistant   Attorney   Gererel

     DAVID R. RICRARDS
     Executive Assistant Attorney       General

     RICK GILPIN
     Chairman, Opinion Committee

     Prepared by Rick Gilpin
     Asslstant Attorney General

     APPROVED
            :
     OPINIONCOKMITTEE

     Rick Gilpin, Chairman
     Colin Carl
     Susan Garrison
     Tony Cuillory
     Jim Hoellinger
     Nancy Sutton